Citation Nr: 0733011	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
claimed as cardiac arrhythmia and mitral insufficiency.

2.  Entitlement to service connection for a respiratory 
disorder to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a personal hearing at the RO in June 
2004.  He testified at a Board videoconference hearing in 
April 2006.

The issues on appeal were originally before the Board in June 
2006 when they were remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran does not have a heart disorder claimed as cardiac 
arrhythmia and mitral insufficiency which is linked to his 
active duty service or to a service-connected disability.  

2.  The competent evidence of record demonstrates that the 
veteran does not have a respiratory disorder to include as 
due to herbicide exposure which is linked to his active duty 
service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  A heart disorder claimed as cardiac arrhythmia and mitral 
insufficiency was not incurred in or aggravated by active 
duty and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.306, 3.310 (2007). 

2.  A respiratory disorder to include as due to herbicide 
exposure was not incurred in or aggravated by active duty and 
is not secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2002, 
December 2003, April 2005, August 2005 and June 2006 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the June 2006 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims, the veteran has had the chance to submit evidence in 
response to the VCAA letters and his claims were 
readjudicated.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and also was 
provided with notice of the types of evidence necessary to 
establish a rating and effective date for the disabilities on 
appeal in the June 2006 VCAA letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the in-service disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Entitlement to service connection for a heart disorder 
claimed as cardiac arrhythmia and mitral insufficiency.

Factual background

Cardiac abnormalities were noted on the report of the pre-
induction examination which was conducted in September 1965.  

On a Report of Medical History completed by the veteran in 
September 1965, he denied all pertinent symptomatology.  

No pertinent abnormalities were noted on the report of the 
separation examination.  Clinical evaluation of the heart was 
determined to be normal at that time.  

On a Report of Medical History completed by the veteran in 
November 1967, he reported pain or pressure in the chest as 
well as palpitation or pounding heart.  An annotation to the 
document indicates that all symptomatology was in the past.  

A February 1968 VA special cardiovascular examination 
resulted in a pertinent impression of mitral insufficiency of 
an undetermined etiology and cardiac arrhythmia manifested by 
frequent extra systoles.  

A private clinical record dated in September 1978 reveals 
that electrocardiogram (EKG) examination revealed premature 
atrial contractions, premature left ventricular contractions 
and left anterior hemiblock.  

A private clinical record dated in March 1982 includes an 
assessment of cardiac dysrrthymia which was possibly benign.  
There was no evidence of valvular heart disease.  Heart 
disease could not be ruled out.  

A VA general medical examination was conducted in January 
2004.  The veteran reported that he did not have any cardiac 
problems other than hypertension.  He had had high blood 
pressure for some time but he could not recall exactly how 
long.  He denied cardiovascular disease.  He denied problems 
with a heart murmur.  The diagnosis from the examination was 
hypertension.  The examiner opined that the veteran's 
complaints of dizziness, nervousness and chest pain were not 
due to hypertension.  The examiner opined that the veteran 
did not experience any symptoms from a heart murmur.  The 
heart murmur noted in the service medical records was a pre-
military condition.  The examiner opined that a heart murmur 
was not linked to any current heart condition.  The 
hypertension which developed over the years had nothing to do 
with the in-service cardiac complaints or heart murmur noted 
in service.  

An Agent Orange examination conducted in April 2005 resulted 
in a pertinent assessment of hypertension.  

A private echocardiogram report dated in September 2005 
included a pertinent impression of mild concentric left 
ventricular hypertrophy without any other obvious 
abnormalities.  

At the time of a September 2005 VA heart examination, it was 
noted that the veteran was hospitalized in 1966 for malaria 
at which time it was noted that the veteran had a heart 
murmur and some occasional pre-ventricular contractions.  He 
was sent for a cardiac work-up which did not result in any 
diagnosis.  The veteran reported that he experiences 
occasional palpitations.  The diagnoses from the examination 
were mild left ventricular hypertrophy and right bundle 
branch block.  Hypertension was also diagnosed.  The examiner 
opined that it was less likely than not that the hypertension 
or heart condition was caused by or the result of the 
veteran's service-connected PTSD or malaria.  It was also 
noted that it did not appear that the veteran had a 
symptomatic heart condition.  The etiology of the left 
ventricular hypertrophy was likely due to the veteran's 
history of hypertension.  The etiology of the right bundle 
branch block was unknown.  There was no evidence to support a 
finding that the veteran's PTSD or malaria aggravated the 
cardiac condition or the hypertension.  

An October 2006 clinical record of an EKG examination 
included an impression of mild focal superior displacement of 
the anterior mitral valve leaflet without frank prolapse of 
significant mitral regurgitation and borderline left atrial 
enlargement.  

A VA heart examination was conducted in October 2006.  One of 
the diagnoses was premature atrial contractions and premature 
ventricular contractions.  The examiner noted that the 
diagnosis of arrhythmia was assumed to be as a result of the 
premature atrial contractions and premature ventricular 
contractions noted in the veteran's pre-induction 
examination.  The premature contractions were benign and not 
associated with increased mortality or morbidity.  The 
examiner noted that review of the most recent EKG's failed to 
document premature atrial contractions or premature 
ventricular contractions.  The examiner found that the 
veteran did not have significant arrhythmias at the time of 
the examination.  The premature atrial contractions and 
premature ventricular contractions which were present when 
the veteran was hospitalized during active duty were noted on 
the pre-service physical.  The murmur noted on the pre-
service physical and the murmur noted in 1966 and 1967 was 
not present at the time of the examination in 2006.  An EKG 
from September 2005 did not demonstrate any valvular 
abnormalities.  The examiner found that the veteran had 
hypertension which was noted on the pre-induction examination 
and that he also had left ventricular hypertrophy which was 
related to the hypertension.  The rationale for this opinion 
was that there were no irregularities of the heart rhythm 
noted at the time of the examination or on recent EKG's.  The 
examiner opined that cardiac arrhythmias were not present at 
the time of the 2006 examination and pre-dated service.  The 
early systolic murmur noted in 1965 was no longer present.  
The midsystolic murmur noted during hospitalization in 1966 
and 1967 was no longer present and may have been associated 
with flow murmur from high cardiac output during intercurrent 
illness.  The veteran did not appear to have any cardiac 
disability related to murmur or arrhythmia.  He did have 
hypertension and associated left ventricular hypertrophy.  

A November 2006 addendum to the heart examination indicated 
that Holter monitor testing demonstrated isolated 
preventricular contractions, bigeminy and quadrigeminy.  The 
veteran's reported symptoms did not correlate with any 
significant arrhythmia.  Echocardiogram revealed a small 
amount of mitral regurgitation with no slight prolapse of the 
mitral valve, not meeting the criteria for prolapse.  
Exercise stress test did not reveal any arrhythmias.  

Analysis

In this case, the presumption of soundness is not applicable 
as the report of the veteran's pre-induction examination 
which was conducted in September 1965 demonstrated that 
clinical evaluation of the heart was abnormal at that time.  
The report indicated the presence of a grossly irregular 
heart rhythm with EKG showing numerous premature ventricular 
contractions and possible left ventricular hypertrophy.  A 
harsh Grade III systolic murmur was noted and possibly a rub 
also.  An annotation to the document indicates that the 
murmur was felt to be functional and that the premature 
ventricular contractions were of no consequence.  A cardiac 
consultation was conducted in September 1965.  The veteran 
reported that he was healthy and denied all cardiac symptoms.  
Physical examination revealed an irregular pulse due to 
premature ventricular contractions.  A Grade I-II systolic 
ejection murmur was present.  It was the examiner's 
impression that all the veteran's findings could be explained 
by the veteran's thin and somewhat asymmetric chest and that 
the murmur was functional.  The veteran had frequent extra 
systoles but his was not definitely an abnormal finding.  The 
examiner determined that there was no evidence of organic 
heart disease.  

The examiner who conducted the January 2004 VA examination 
determined that the heart murmur noted in the service medical 
records was a pre-military condition.  The veteran has not 
indicated that he did not have cardiac abnormalities prior to 
his active duty service.  

The Board finds the evidence of record affirmatively 
demonstrates that the veteran had cardiac abnormalities which 
were present prior to the veteran's active duty service.  

The Board must determine if the pre-existing abnormalities 
were aggravated by active duty service.  The Board finds this 
is not the case.  During active duty, there was documentation 
of the presence of cardiac abnormalities but no indication 
that there was an increase in symptomatology.  The cardiac 
abnormalities noted during active duty were asymptomatic.  
They were discovered in connection with routine examinations 
or in connection with treating other non-related disorders.  
There is no evidence in the service medical records of 
increase in complaints related to any cardiac problems.  A 
service medical record dated in December 1966 indicates that 
the veteran was being treated for malaria when it was noted 
that he had premature ventricular contractions and a heart 
murmur compatible with aortic stenosis.  A September 1967 
service medical record indicates that electrocardiographic 
examination was interpreted as revealing occasional premature 
ventricular contractions and right bundle branch block.  
Significantly, clinical evaluation of the heart was 
determined to be normal at the time of the veteran's 
separation examination which was conducted in November 1967.  
No pertinent abnormalities were noted.  

While clinical records and reports of VA examinations dated 
subsequent to discharge document some cardiac abnormalities 
early on, the probative evidence of record demonstrates that 
the symptomatology which was present during active duty is 
not present now.  The reports of recent VA examinations 
demonstrate that the veteran does not have any cardiac 
symptomatology currently which was present during active 
duty.  This would weigh against a finding of an increase in 
disability due to active duty service.  The examiner who 
conducted the January 2004 VA general medical examination 
opined that the heart murmur present during active duty was 
not linked to any current disability.  The examiner who 
conducted the October 2006 VA heart examination opined that 
the murmur present in 1966 and 1967 was not present in 2006.  
This examiner also found that the veteran did not have any 
significant arrhythmias in 2006.  He also noted that the most 
recent EKG's failed to document any premature ventricular 
contractions or premature atrial contractions.  

The Board finds that the cardiac abnormalities noted during 
active duty pre-existed active duty and were not permanently 
aggravated by the veteran's active duty service.  

There is competent evidence of record of the current 
existence of hypertension and left ventricular hypertrophy 
but there is no competent evidence of record linking either 
of these disorders to the veteran's active duty service.  

The Board finds that service connection is not warranted for 
a heart disorder on a secondary basis as there is no 
competent evidence of record linking a currently existing 
heart disorder to a service-connected disability.  Service 
connection is currently in effect for post-traumatic stress 
disorder, tinnitus, residuals of malaria and for residuals of 
shell fragment wounds to the buttock and groin.  The examiner 
who conducted the September 2005 VA heart examination 
affirmatively opined that it was less than likely that the 
veteran had hypertension or a heart condition which was 
caused by or the result of the service-connected PTSD or 
malaria.  This examiner also determined that there was no 
evidence demonstrating that PTSD or malaria aggravated a 
cardiac condition or hypertension.  There is no competent 
evidence of record which links currently existing heart 
problems to any service-connected disability.  

Based on the above, the Board finds that service connection 
is not warranted for a heart disorder.  The cardiac problems 
present during active duty were in existence prior to 
induction and were not permanently aggravated by the 
veteran's active duty service.  There is no current heart 
disorder which is linked by competent evidence to the 
veteran's active duty service or to a service-connected 
disability.  

The only evidence which links currently existing heart 
problems to the veteran's active duty service is the 
veteran's own allegations and testimony and that of his 
spouse.  As lay persons, the veteran and his spouse are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Their opinions as to the 
existence and etiology of a heart disability is without 
probative value. 


Entitlement to service connection for a respiratory disorder 
to include as due to herbicide exposure.

Factual Background

No pertinent abnormalities were noted on the report of the 
pre-induction examination which was conducted in September 
1965.  

On a Report of Medical History completed by the veteran in 
September 1965, he reported that he had had hay fever but 
denied all other pertinent symptomatology.  

A September 1967 service medical record indicates the veteran 
complained of a stuffy nose and sore throat.  

Clinical evaluation of all pertinent systems was determined 
to be normal at the time of the November 1967 separation 
examination.  This included examination of the sinuses, ears, 
and lungs and chest.  

The veteran completed a Report of Medical History in November 
1967 wherein he indicated that he had or had had hay fever, 
shortness of breath, and pain or pressure in the chest.  An 
annotation to the document indicates that all the symptoms 
were in the past and that the veteran did not have any 
respiratory problems for the last few years.  

A private hospitalization record dated in November 1978 
included diagnoses of bilateral serous otitis media and 
pansinusitis.  

A private clinical record dated in October 2003 includes 
pertinent assessments of acute sinusitis and history of Agent 
Orange exposure.  

In October 2003, a private physician wrote that he had been 
treating the veteran for a number of years.  It was written 
that the veteran had frequent respiratory and sinus 
infections and other disorders "all of which potentially 
could be caused by Agent Orange."  

At the time of a January 2004 VA respiratory examination, the 
veteran complained of multiple sinus problems since his 
discharge from active duty.  He denied lung problems 
including chronic obstructive pulmonary disease, emphysema, 
bronchitis and asthma.  The diagnosis was normal pulmonary-
respiratory examination.  The examiner opined that the 
veteran did not seem to have any pulmonary problems at all.  
Any respiratory problem he had was more of a sinus condition 
and not a true lower respiratory disorder.  

An October 2004 VA clinical record includes a pertinent 
assessment of recurrent acute rhinosinusitis.  

In April 2005, a VA clinical record included assessments of 
recurrent sinusitis and otitis media.  

A VA clinical record dated in November 2005 includes an 
impression that the veteran had a long history of chronic 
serous otitis media and sinus problems with upper respiratory 
infections.  The veteran was status post pressure 
equalization tube placement.  

A February 2006 VA clinical record includes that annotation 
that the veteran had a history of seasonal allergic rhinitis 
dating back at least 30 years.  The pertinent impressions 
were perennial allergic rhinitis and possible asthma.  

A May 2006 VA clinical record includes an impression of 
seasonal rhinitis; status post bilateral tympanoplasty with 
tubes in the ears; status post history of recurrent sinus 
surgery and probably asthma.  

A VA respiratory examination which was conducted in October 
2006 resulted in a diagnosis of mild intermittent asthma.  
This diagnosis was based on a review of VA clinical records.  
The examiner opined that it was less likely that any current 
respiratory disability was incurred in or etiologically 
related to service as there was no documentation in the 
service medical records as to any pertinent complaints or 
diagnoses of asthma.  The veteran informed the examiner that 
he did not know when his respiratory disability/asthma began 
and, as a result, the examiner indicated that he was unable 
to determine a specific date of onset.  

A VA ear disease examination was conducted in October 2006.  
The pertinent impressions were history of chronic 
rhinosinusitis; Eustachian tube dysfunction with history of 
serous middle ear effusion status post pressure equalization 
tube placement; allergic rhinitis status post immunologic 
workup which was essentially normal but the veteran did have 
a history of undergoing allergy shots; and sensation of true 
vertigo.  The examiner opined that, while the veteran 
described a history of blood otorrhea during active duty, the 
veteran's current Eustachian tube dysfunction was not in any 
way due to his service in the military.  He also opined that 
the currently existing rhinosinusitis and allergic rhinitis 
symptoms were not due to military service as the condition 
was quite frequent and common in people who did not serve in 
the military.  He opined that the vertigo was not due to 
service in the military but this warranted a further workup.  
After further work-up an addendum to the examination 
indicates that testing demonstrated the veteran had left 
sided benign paroxysmal positional vertigo.  The vertigo was 
not linked to active duty.  

Analysis

The Board finds that service connection is not warranted for 
a respiratory disorder on a direct basis.  The competent 
evidence of record documents the current existence of 
respiratory disorders include rhinitis, rhinosinusitis, 
sinusitis and asthma.  In addition, the veteran has claimed 
that he experiences ear problems which he also considerers to 
be respiratory disorders.  There is competent evidence of 
record of complaints of and treatment for otitis media.  
Significantly, there is no competent evidence of record which 
links currently existing respiratory disorders (including ear 
disorders) to the veteran's active duty service or to a 
service-connected disability.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any chronic respiratory 
disorder.  There was one complaint of a stuffy nose in 1967 
but no pertinent abnormalities were noted on the report of 
the separation examination which was conducted in November 
1967.

There is no competent evidence of record linking currently 
existing respiratory disorders to the veteran's active duty 
service or to a service-connected disability.  The examiner 
who conducted the January 2004 respiratory examination found 
that the veteran did not have pulmonary problem but rather 
had problems with sinus conditions.  The disorders were not 
linked to active duty.  The examiner who conducted the 
October 2006 VA respiratory disorders examination diagnosed 
intermittent asthma.  He affirmatively opined that it was 
less than likely that the asthma was linked to active duty.  
The examiner who conducted the October 2006 VA ear disease 
examination affirmatively opined that the veteran had 
Eustachian tube dysfunction but this was not linked to active 
duty.  The examiner also opined that the currently existing 
rhinosinusitis and allergic rhinitis symptoms were also not 
linked to military service.  

The only evidence of record which links currently existing 
respiratory disorders to the veteran's active duty service is 
the veteran's own allegations and testimony and statements 
from the veteran's spouse.  Their opinions as to the 
existence and etiology of a respiratory disability are 
without probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The veteran has claimed that his respiratory disorder was due 
to exposure to herbicides while he was stationed in Vietnam.  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The 
service personnel records document that the veteran served in 
Vietnam and is therefore presumed to have been exposed to 
herbicide agents while in Vietnam.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e).

The diseases which are deemed to be associated with herbicide 
exposure, however, do not include any of the respiratory 
disorders which have been diagnosed including asthma, 
sinusitis, rhinosinusitis and otitis media.  See 38 C.F.R. § 
3.309(e); see also Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 - 27,641 (May 
20, 2003).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,634 (May 20, 2003).  Service connection is not 
warranted on a presumptive basis for the reported respiratory 
disorders.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  As found above, the Board has already determined 
that service connection is not warranted on a direct basis 
for any respiratory disorder.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disorder 
claimed as cardiac arrhythmia and mitral insufficiency is not 
warranted.  The appeal is denied. 

Entitlement to service connection for a respiratory disorder 
to include as due to herbicide exposure is not warranted.  
The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


